MEMORANDUM **
Sean P. Doyle, California state prisoner, appeals pro se the district court’s judgment denying his 28 U.S.C. § 2254. We review de novo the denial of Doyle’s § 2254, see Alvarado v. Hill, 252 F.3d 1066, 1068 (9th Cir.2001), and we affirm.
Doyle contends that he received ineffective assistance when his counsel failed to investigate, determine, and advise him of the foreseeable consequences of rejecting a plea offer. Even assuming deficient conduct, Doyle fails to affirmatively show that he was prejudiced by his counsel’s performance. Throughout pretrial proceedings, Doyle maintained his innocence, and expressed no desire to plead guilty, until *763after his wife’s testimony which showed prior acts were similar to victim’s allegations was ruled admissible. See Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct. 2052, 80 L.Ed.2d 674 (1984). Accordingly, the state court’s conclusion did not result in a decision that was contrary to, or involved an unreasonable application of, clearly established Federal law. See 28 U.S.C. § 2254(d).
The merits panel declines to address any issues not certified in the certificate of appealability. See 9th Cir. Rule 22-1.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.